     Case 4:17-cv-02505 Document 92 Filed on 09/18/19 in TXSD Page 1 of 2
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          September 18, 2019
                    IN THE UNITED STATES DISTRICT COURT                    David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION



LARRY MOORE, JR.,                          §
                                           §
                    Plaintiff,             §
                                           §
V.                                         §        CIVIL ACTION NO. H-17-2505
                                           §
CITY OF HOUSTON, et al.,                   §
                                           §
                    Defendants.            §



                                         ORDER



      Having      reviewed    the      Magistrate    Judge's        Memorandum        and

Recommendation (Docket Entry No. 91) dated August 28, 2019, 1 the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

      It    is,     therefore,      ORDERED      that        the    Memorandum        and

Recommendation is hereby ADOPTED by this court.

      All pretrial motions, including motions in limine,                      will be

filed by October 4, 2019.           The joint pretrial order will be filed

by November 1, 2019. Docket call will be held on November 8, 2019,

at   3:00   p.m.,    in    Courtroom      9-B,   9th     Floor,      United     States

Courthouse, 515 Rusk Street, Houston, Texas 77002.                    Given the age

of this case it is extremely unlikely that any of these deadlines


      The parties
      1
                          filed   no    objections      to    the   Memorandum        and
Recommendation.
   Case 4:17-cv-02505 Document 92 Filed on 09/18/19 in TXSD Page 2 of 2




will be continued.      The parties and their counsel should plan

accordingly.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED at Houston, Texas, on this 18th day of September, 2019.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -2-
